Citation Nr: 1135513	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD), claimed as hard breathing and chronic cough, to include as secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1957 and from November 1959 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the Board remanded the claim to the Appeals Management Center (AMC) for further development.

The issues of entitlement to service connection for thoracic and cervical spine disorders and a bilateral shoulder disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent or credible evidence of a nexus between a post-service diagnosis of a respiratory disorder, to include COPD, and service, to include exposure to asbestos.


CONCLUSION OF LAW

A respiratory disorder, to include COPD, was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353, 23,353-56 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2004 and March 2005, prior to the date of the issuance of the appealed March 2006 rating decision.

The Board further notes that, in March 2006, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A portion of the Veteran's service treatment records are not available and attempts to secure them have proved futile.  38 C.F.R. § 3.159.  In January 2005, the RO obtained all available service treatment records.  In August 2007, the service department indicated that this situation was a fire-related case.  In November 2007, the service department reported that there were no additional service treatment records and that all available records were mailed in January 2005.  In November 2007, the RO prepared a memorandum that is a formal finding on the unavailability of service treatment records.  The RO advised the Veteran of the missing service treatment records in a November 2007 letter.  He was advised to submit any service treatment records in his possession and was provided possible sources of records to use in the place of service treatment records.

The Veteran's claim was most recently adjudicated in an August 2011 supplemental statement of the case.

VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  The RO obtained the appellant's available service treatment and personnel records.  The RO obtained old VA treatment records prior to the January 2011 remand, and pursuant to the remand, the RO/AMC obtained additional VA treatment records along with additional records from Dr. Litton.  The RO/AMC afforded the Veteran a VA examination in February 2011, pursuant to the remand, and the VA examiner rendered a medical opinion on the etiology of the claimant's COPD. The Board finds that the examination report is adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disability.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment and personnel records, private medical records, VA records, and the VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).  M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.



Analysis

The Veteran asserts he was exposed to asbestos while serving on various naval vessels during his time of active duty.  There are no references to asbestos exposure in the appellant's service treatment and personnel records.  In light of the claimant's naval service, his MOS of steam catapult man and fuel system maintenance man, and the dates and locations of service contained therein, the Board, however, concedes that he was exposed to asbestos in service.

The Board has reviewed the available service and personnel treatment records, VA and private treatment records, and the February 2011 VA examination report.  These records do not include any opinion linking any current respiratory disorder to service, to include due to in-service exposure to asbestos.  The record demonstrates that the Veteran's chest x-rays in service were normal.  Significantly, no service treatment record, including his separation examination, contains a diagnosis of a chronic respiratory disorder.  The February 2011 VA examiner indicated that the appellant's COPD was thought to have begun in the mid 1980s.  The Board notes this estimated onset is many years after his separation from service in 1975.  The Veteran also gave a history of smoking from the early 1960's to 1989, using up to two packs of cigarettes a day, but said that many of these burned without actually being smoked. 

The February 2011 VA examiner opined that the Veteran's COPD was not caused by or the result of asbestos exposure.  The basis of the examiner's opinion was that the current chest X-rays did not indicate asbestosis and that a current pulmonary function study did not indicate respiratory impairment.  The record does not otherwise contain any competent medical nexus opinion linking any respiratory disorder, including COPD, to active service, to include asbestos exposure.

As for continuity of symptomatology, the appellant claimed in a November 2005 statement that he had had a chronic cough since active service.  On his separation examination, however, he denied any history of chronic cough.  The Veteran is competent to report continuity of symptomatology.  The Board places greater weight on the claimant's report at separation than on his more recent statement and finds that his report of continuity of symptomatology is not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  As for difficulty breathing, at the February 2011 VA examination the Veteran reported that he did not have difficulty breathing until the mid-1980s.  The Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of respiratory symptomatology since separation from active duty.

The only other evidence linking a respiratory disorder to service is the statements of the Veteran.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Respiratory disorders, such as COPD, are not disorders for which a lay person is competent to identify the etiology of the medical disability. The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to etiology of a disorder, merely by presenting his own statements.  While the appellant can attest to factual matters of which he has first-hand knowledge, e.g., coughing and difficulty breathing, he is not capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical nexus evidence as to the etiology of a respiratory disorder

There is competent evidence that the Veteran now has a chronic respiratory disorder; however, without competent evidence linking that disorder to service, the benefit sought on appeal cannot be granted.  Accordingly, the claim for entitlement to service connection for a respiratory disorder, to include COPD, claimed as hard breathing and chronic cough, to include as secondary to asbestos exposure, is denied.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a respiratory disorder, to include COPD, claimed as hard breathing and chronic cough, to include as secondary to asbestos exposure, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


